DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford et al. (US 2013/0292216).
In Re claim 16, Bradford et al. disclose a brake actuator assembly (10), comprising: a pressure plate (60) having an opening (64); a push rod (82) extending through the opening in the pressure plate, and having a protrusion (see stepped portion adjacent/below the recessed portion 90); a diaphragm (32); and a retainer (78) 
In Re claims 18 and 22, see radially inner surface of the retainer (78) and radially outer surface of the recessed portion (90) of the push rod (82).
In Re claims 19 and 23, see bearing (94) positioned at least partially within the push rod (see 68, 70).  The examiner notes that the end of the push rod is enlarged compared to the recessed portion (90).  The examiner additionally notes that claims 19 and 23 are product-by-process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In Re claim 20, Bradford et al. disclose a brake actuator assembly (10), comprising: a housing (12,14,16,18); a pressure plate (60) having an opening (64); a push rod (82) extending through the opening in the pressure plate, and having a passageway (98) therein, and a protrusion (see stepped portion adjacent/below the recessed portion 90); a diaphragm (32); and a retainer (78) engaging the stepped protrusion, wherein a portion of the diaphragm is positioned between the pressure plate and the retainer; and a valve assembly (104; figs. 5+) coupled to the push rod and having a spring biased seal (see figs. 5a and 5b) operably connected with the push rod passageway.
.

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
Claims 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657